  

 

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.147 Page 1 of 22

22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA, No. 19-20453
Hon. Denise Page Hood

Plaintiff,

V. VIOLATIONS:
| 18 U.S.C. § 371
D-1 ISABEL TCRUZ, 42 U.S.C. § 1320a-7b
D-2 NOLI TCRUZ, and 18 U.S.C. § 2
D-3 TERRY S. BAUL, M.D., 26 U.S.C. § 7201
FILED USDC - CLRK DET
Defendants. 2020 JUL 23 pMd:28

/

 

FIRST SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
General Allegations
At all times relevant to this First Superseding Indictment, unless otherwise specified:
The Medicare Program

1. The Medicare program was a federal health care program providing
benefits to persons who were 65 years of age or older, or disabled. Medicare was
administered by the Centers for Medicare and Medicaid Services (“CMS”), a federal
agency under the United States Department of Health and Human Services.
Individuals who received benefits under Medicare were referred to as Medicare

“beneficiaries.”
    

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.148 Page 2 of 22

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).
3. Medicare had four parts: hospital insurance (Part A), medical insurance

(Part B), Medicare Advantage (Part C), and prescription drug benefits (Part D).

4, Part A of the Medicare program covered inpatient hospital services,
home health and hospice care, and skilled nursing and rehabilitation.

5. Part B of the Medicare program covered the cost of physicians’
services, medical equipment and supplies, and diagnostic laboratory services.
Specifically, Part B covered medically necessary physician office services.

6. Payments under the Medicare program were often made directly to a
provider of the goods or services, rather than to a Medicare beneficiary. This
payment occurred when the provider submitted the claim to Medicare for payment,
either directly or through a billing company.

7. Upon certification, the medical provider, whether a clinic, physician, or
other health care provider that provided services to Medicare beneficiaries, was able
to apply for a Medicare Provider Identification Number (“PIN”) for billing purposes.
In its enrollment application, a provider was required to disclose to Medicare any
person or company who held an ownership interest of 5% or more or who had

managing control of the provider. A health care provider who was assigned a

Medicare PIN and provided services to beneficiaries was able to submit claims for
 

 

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.149 Page 3 of 22

reimbursement to the Medicare contractor/carrier that included the PIN assigned to
that medical provider.

8. A Medicare claim was required to set forth, among other things, the
beneficiary’s name, the date the services were provided, the cost of the services, and
the name and identification number of the physician or other health care provider
who had ordered or provided the services. When an individual medical provider was
associated with a clinic and medically necessary services were provided at that
clinic’s location, Medicare Part B required that the individual provider numbers
associated with the clinic be placed on the claim submitted to the Medicare
contractor.

9. By becoming a participating provider in Medicare, enrolled providers
agreed to abide by the policies and procedures, rules, and regulations governing
reimbursement. To receive Medicare funds, enrolled providers, together with their
authorized agents, employees, and contractors, were required to abide by all
provisions of the Social Security Act, the regulations promulgated under the Act,
and applicable policies, procedures, rules, and regulations issued by CMS and its
authorized agents and contractors. Health care providers were given and provided
with online access to Medicare manuals and services bulletins describing proper
billing procedures and billing rules and regulations.

10. Medicare required providers to certify that they understood that

payment of a claim by Medicare is conditioned upon the claim and the underlying

3

 
 

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.150 Page 4 of 22

transaction complying with these laws, regulations, and program instructions,
including the federal Anti-Kickback Statute. Medicare would not pay claims
procured through kickbacks and bribes.

11. To receive reimbursement for a covered service from Medicare, a
provider was required to submit a claim, either electronically or using a form (e.g.,
a CMS-1500 form or UB-92), containing the required information appropriately
identifying the provider, patient, and services rendered, among other things.

Relevant Entities

12. Maxicare Home Health Agency, Inc. (“Maxicare”) was a Michigan
corporation doing business at 28905 & 28909 Utica Road, Roseville, Michigan.
Maxicare was enrolled as a participating provider with Medicare and submitted
claims to Medicare.

13. Faith Home Care Services (“Faith”) was a Michigan corporation doing
business at 28431 Utica Road, Roseville, Michigan. Faith was enrolled as a
participating provider with Medicare and submitted claims to Medicare.

14. Affinity Home Care, LLC (“AHC”) was a domestic limited liability
company organized in the State of Michigan that, from about August 2002 through
December 2014, did business in Roseville, Michigan. Also during that time AHC
was enrolled as a participating provider with Medicare and submitted claims to

Medicare.
  

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.151 Page 5 of 22

15. Affinity Home Health Services, LLC (“AHHS”) was a domestic limited
liability company organized in the State of Nevada since March 2006. It was
formerly operated under the name Jloam, Inc. (“Jloam”’), a Nevada corporation.

16. Health Max Group LLC (“Health Max”) was a domestic limited

liability company organized in the State of Arizona that, from about 206 through at
least November 2012, did business in Arizona.
The Defendants

17. Defendant ISABEL TCRUZ, a resident of Macomb County, Michigan,
owned and participated in managing day-to-day operations at Maxicare and Faith,
and had signature authority for company bank accounts and managed company
finances for Maxicare, Faith, AHHS, and Jloam. During the time period NOLI
TCRUZ owned AHC and Health Max, ISABEL TCRUZ had signature authority for
AHC and Health Max’s bank accounts and managed AHC and Health Max’s
company finances.

18. Defendant NOLI TCRUZ, a resident of Macomb County, Michigan,
participated in managing day-to-day operations at Maxicare and Faith. From about
August 2002 through December 2014, NOLI TCRUZ owned and participated in
managing day-to-day operations at AHC, and sold AHC in approximately December
2014. From about 2006 through November 2012 NOLI TCRUZ owned and
participated in managing day-to-day operations at Health Max, and sold Health Max

in approximately November 2011. NOLI TCRUZ had signature authority for
5

 

 
  

Se 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.152 Page 6 of 22

company bank accounts and managed company finances for Maxicare, Faith,
AHHS, Jloam, and Health Max. NOLI TCRUZ also had signature authority for AHC
and Health Max’s bank accounts and managed AHC and Health Max’s company
finances during the time period he owned those entities.
19. Defendant Terry S. Baul, M.D., was a medical doctor who operated a
family medicine practice in Detroit, Michigan.
COUNT 1

(18 U.S.C. § 371—-Conspiracy to Defraud the United States and Pay and
Receive Health Care Kickbacks)

D-1 ISABEL TCRUZ
D-2 NOLI TCRUZ
D-3 TERRY BAUL

20. Paragraphs 1 through 19 of the General Allegations section of this
Superseding Indictment are re-alleged and incorporated by reference as though fully
set forth herein.

21. From in or around May of 2011, and continuing through in or around
January of 2018, the exact dates being unknown to the Grand Jury, in the Eastern
District of Michigan, and elsewhere, ISABEL TCRUZ, NOLI TCRUZ, TERRY
BAUL, Doctor 1, and Doctor 2 did willfully and knowingly, that is, with the intent
to further the objects of the conspiracy, combine, conspire, confederate and agree

with each other, and others known and unknown to the Grand Jury to execute a

scheme and artifice to defraud the United States by impairing, impeding, obstructing,

 

 
 

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.153 Page 7 of 22

and defeating through deceitful and dishonest means, the lawful government
functions of the United States Department of Health and Human Services in its
administration and oversight of the Medicare program, in violation of Title 18,
United States Code, Section 371, and to commit certain offenses against the United
States, that is:

a. to violate Title 42, United States Code, Section 1320a-7b(b)(2)(A)-(B), by
knowingly and willfully offering and paying remuneration, including
kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and
in kind to any person to induce such person: (i) to refer an individual to a
person for the furnishing and arranging for the furnishing of any item and
service for which payment may be made in whole and in part under a Federal
health care program, that is, Medicare; and

b. to violate Title 42, United States Code, Section 1320a-7b(b)(1)(A), by
knowingly and willfully soliciting and receiving remuneration, including
kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and
in kind, in return for referring an individual to a person for the furnishing and
arranging for the furnishing of an item and service for which payment may be
made in whole and in part under a federal health care program, that is,
Medicare.

Purpose of the Conspiracy

22. It was a purpose of the conspiracy for ISABEL TCRUZ, NOLI
7

 
2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.154 Page 8 of 22

TCRUZ, TERRY BAUL, Doctor 1, and Doctor 2 and their co-conspirators to
unlawfully enrich themselves by, among other things, offering, paying, soliciting,
and receiving kickbacks and bribes in exchange for referring Medicare beneficiaries’
numbers to submit and cause the submission of home health care and other physician
services purportedly provided by Maxicare, Faith, and AHC.
Manner and Means

The manner and means by which the defendants sought to accomplish the
purpose of the conspiracy included, among others, the following:

23. ISABEL TCRUZ and NOLI TCRUZ incorporated or acquired

Maxicare, Faith, and AHC, and operated those entities.

 

24. ISABEL TCRUZ and NOLI TCRUZ operated Maxicare, Faith, and
AHC, which provided home health care services to Medicare beneficiaries.

25. ISABEL TCRUZ and NOLI TCRUZ certified to Medicare that, in the
operation of Maxicare, Faith, and AHC, they would comply with all Medicare rules
and regulations, and federal laws, including that they would not knowingly present
or cause to be presented a false and fraudulent claim for payment by Medicare and
that they would refrain from violating the Anti-Kickback statute.

26. ISABEL TCRUZ, NOLI TCRUZ, and others paid and caused the
payment of kickbacks and bribes to TERRY BAUL, Doctor 1, and Doctor 2 and

others, in exchange for referring Medicare beneficiaries and providing Medicare

 
   

"2:19-cr-20453-DPH-RSW ECF No. 51. filed 07/23/20 PagelD.155 Page 9 of 22

beneficiary information that was used to support claims for home health care
services by Maxicare, Faith, and AHC to Medicare.

27. TERRY BAUL, Doctor 1, and Doctor 2 and others solicited and
received illegal kickbacks and bribes from ISABEL TCRUZ, NOLI TCRUZ, and
others in exchange for referring Medicare beneficiaries and providing Medicare
beneficiary information that was used to support false and fraudulent claims by
Maxicare, Faith, and AHC.

28. ISABEL TCRUZ and NOLI TCRUZ submitted or caused the
submission of claims to Medicare through Maxicare, Faith, and AHC for home
health care services that were provided or purportedly provided to the beneficiaries.

29. ISABEL TCRUZ and others attempted to disguise the payment of
bribes and kickbacks to Doctor 1 and Doctor 2 by executing Medical Director
Services Agreements with the doctors on behalf of Faith and Maxicare, respectively.

30. Contrary to the terms of the Medical Director Services Agreements,
Doctor 1 and Doctor 2 did not provide any “medical director services” for Maxicare,
Faith, or AHC. Instead, all payments that the doctors received from Maxicare, Faith,
and AHC were in exchange for illegally referring Medicare beneficiaries to be
patients at Maxicare, Faith, and AHC.

31. ISABEL TCRUZ and others attempted to disguise the payment of

bribes and kickbacks to TERRY BAUL by paying cash and providing gifts to
:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.156 Page 10 of 22

TERRY BAUL in exchange for illegally referring Medicare beneficiaries to be
patients at Maxicare, Faith, and AHC.

32. ISABEL TCRUZ and NOLI TCRUZ, through Maxicare, Faith, and
AHC, attempted to make the payment of bribes and kickbacks to other individuals
and entities appear legitimate by executing “marketing agreements” with the
individuals and entities.

33. Under those agreements, ISABEL TCRUZ, NOLI TCRUZ and others
paid or caused the payment of illegal kickbacks and bribes to A.M./M.G. and other
individuals and entities in exchange for referring Medicare beneficiaries and

providing Medicare beneficiary information that was used to support claims by

 

entities controlled by ISABEL TCRUZ and NOLI TCRUZ.

34. During the course of the conspiracy, ISABEL TCRUZ, NOLI TCRUZ,
TERRY BAUL, Doctor 1, and Doctor 2, and their co-conspirators submitted and
caused the submission of claims to Medicare of at least $12,000,000.00 for services
that were obtained through illegal kickbacks and bribes, and not otherwise eligible

for Medicare reimbursement.

10

 
2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.157 Page 11 of 22

Overt Acts

In furtherance of the conspiracy, and to accomplish its objects and purpose,
at least one of the co-conspirators committed and caused to be committed in
Macomb, Oakland, and Wayne Counties, in the Eastern District of Michigan, and
elsewhere, at least one of the following overt acts, among others:

35. On or about May 2011, ISABEL TCRUZ, on behalf of Faith, and
Doctor 1 executed a Medical Director Services Agreement, according to which
Doctor 1 was expected to provide various described medical consulting services as
a “Medical Director” on behalf of Faith in return for monthly compensation.

36. Doctor 1 did not serve as Faith’s Medical Director, and instead referred
Medicare beneficiaries for home health care services to Maxicare, Faith, and AHC.

37. From July 2011 through January 2018, the exact dates being
approximate, ISABEL TCRUZ and NOLI TCRUZ, on behalf of Faith, Maxicare,
and AHC, paid and caused the payment of money to Doctor 1 based on the number
of Medicare beneficiary referrals or home health care certifications to Faith,
Maxicare, and AHC.

38. Beginning in approximately 2011, and continuing through
approximately January 2018, the exact dates being approximate, TERRY BAUL
referred Medicare beneficiaries to entities controlled by ISABEL TCRUZ and NOLI

TCRUZ for home health care services.

11

 

 
  

:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.158 Page 12 of 22

39. ISABEL TCRUZ paid and caused the payment of money and provided
gifts to TERRY BAUL in exchange for referring Medicare beneficiaries to entities
controlled by ISABEL TCRUZ and NOLI TCRUZ.

40. In approximately October of 2014, ISABEL TCRUZ met with Doctor
2, and they agreed that Doctor 2 would be compensated for referring Medicare
beneficiaries to Maxicare for home health care. They further agreed that payments
to Doctor 2 would be disguised as consulting fees pursuant to a phony Medical
Director Services Agreement, signed by ISABEL TCRUZ on behalf of Maxicare
and Doctor 2.

41. From late 2014 through 2017, ISABEL TCRUZ, via checks written by
Maxicare and Faith, paid Doctor 2 a fee per patient for referring Medicare
beneficiaries to Maxicare and Faith.

42. Onor about September 21, 2017, ISABEL TCRUZ met with Doctor 2
to renegotiate the fee that Doctor 2 would be paid in exchange for new Medicare
beneficiary referrals and re-certification of Medicare beneficiaries for home health
care. ISABEL TCRUZ and Doctor 2 agreed that Doctor 2 would receive $500 for
each new Medicare beneficiary referral and $350 for re-certifying existing Medicare
beneficiary referral for home health care.

43. In approximately November 2015, NOLI TCRUZ met with A.M., and
they agreed that Faith would pay A.M., through his company M.G., for referring

Medicare beneficiaries to Faith for home health care. They further agreed that
12

   

 
:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.159 Page 13 of 22

payments to A.M./M.G. would be disguised as marketing fees pursuant to an
Exclusive Marketing Contract Agreement, which illegally provided that A.M./M.G.
would be paid a certain amount “per valid referral.”

44. From November 2015 through 2016, the exact dates being
approximate, ISABEL TCRUZ and NOLI TCRUZ, via checks written by Faith, paid
A.M./M.G. on a monthly basis a fee per patient for referring Medicare beneficiaries
to Faith.

All in violation of Title 18, United States Code, Section 371.

COUNTS 2 - 14

(42 U.S.C. § 1320a-7b(b)(2)(A)—Payment of Kickbacks and Bribes in
Connection with a Federal Health Care Program)

D-1 ISABEL TCRUZ
D-2 NOLI TCRUZ

45. Paragraphs | through 44 of this Superseding Indictment are re-alleged
and incorporated by reference as though fully set forth herein.

46. On or about the dates set forth below, in the Eastern District of
Michigan, ISABEL TCRUZ and NOLI TCRUZ, did knowingly and willfully offer
and pay remuneration, that is, kickbacks and bribes, directly and indirectly, overtly
and covertly, in cash and in kind, including by check, to any person to induce such
person to refer an individual to a person for the furnishing and arranging for the
furnishing of any item and service for which payment may be made in whole and in

part under a Federal health care program, that is, Medicare, as set forth below:

13

 
  

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.160 Page 14 of 22

Count
Defendant

Approximate
Date of Payment

MM IMU
NotauaRae

NEED CTIE LCG

Description
I Amount

  

 

 

 

 

 

 

 

 

 

 

ISABEL Peet 21, Doctor 2 cneck from | $1,000
TCRUZ axicare
3 September 21 Check from
ISABEL P 5017 Doctor 2 Mani r0 $1,000
TCRUZ xicare
4 Check from
ISABEL | October 11,2017} Doctor 2 var . $1,400
TCRUZ axtcare
5 November 13 Check from
ISABEL 5017 Doctor 2 Muaicare $1,500
TCRUZ
6 D ber 14 Check from
ISABEL 01 7 Doctor 2 Macieare $800
TCRUZ ‘
7 Check from
NOLI TCRUZ August 7, 2012 Doctor 1 AHC $2,500
8 September 7 Check from
ISABEL 012 ’ Doctor 1 AHC $2,500
TCRUZ
9 November 7, Check from
NOLI TCRUZ 2014 Doctor | AHC $1,500
10 November 7 Check from
ISABEL 014 , Doctor 1 Faith $1,000
TCRUZ

 

 

 

 

 

14

 
   
 

Oryiine
Defendant

Approximate

Date of Payment

Meet

aCaeRoe

Dr Ta where ceri!

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.161 Page 15 of 22

Approximate
Amount

 

 

 

 

 

 

 

 

 

11
ISABEL pecemeet >, Doctor 1 Check om $1,000
TCRUZ ay
12 December 5 Check fi
ISABEL Old Doctor 1 Mis + rom $1,500
TCRUZ axicare
13
ISABEL November 23, Check from
TCRUZ & 2015 A.MM.G. Faith $1,200
NOLI TCRUZ
14
ISABEL September 15, Check from
TCRUZ & 2016 A.M/M.G. Faith $600
NOLI TCRUZ

 

 

All in violation of Title 42, United States Code, Section 1320a-7b(b)(2)(A)

and Title 18, United States Code, Section 2.

COUNT 15

(26 U.S.C. § 7201 — Attempt to Evade or Defeat the Payment of Tax)

D-1 ISABEL TCRUZ
D-2 NOLI TCRUZ

47. Paragraphs 1 through 19 of the General Allegations section of this

Superseding Indictment are re-alleged and incorporated by reference as though fully

set forth herein.

48. From in or about September of 2007, through the present, the exact

dates being unknown to the Grand Jury, in the Eastern District of Michigan and

15

 

 
   

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.162 Page 16 of 22

elsewhere, ISABEL TCRUZ and NOLI TCRUZ willfully attempted to evade and
defeat the payment of income tax due and owing by ISABEL TCRUZ and NOLI
TCRUZ to the United States of America for the calendar years 2006, 2007, 2008,
and 2009, which were assessed against ISABEL TCRUZ and NOLI TCRUZ in the
total approximate amount of $602,154.91, plus interest and penalties, by committing
the following affirmative acts, among others:

Trust Fund Recovery Penalty

49. Trust fund taxes are taxes required to be withheld or collected by a third
party and paid over to the government, such as employment taxes. The Trust Fund
Recovery Penalty (“TFRP”) allows the Internal Revenue Service to assess against
responsible parties when trust fund taxes are not paid over to the government.

50. The TFRP may be assessed against any person or group of people who
has the duty to perform and the power to direct the collecting, accounting and paying
of trust fund taxes and willfully fails to collect or pay the trust fund taxes. The TFRP
is assessed and collected in the same manner as a tax.

51. The TFRP was assessed against ISABEL TCRUZ and NOLI TCRUZ
in October and November of 2010 based on the Form 941 Employer’s Quarterly
Federal Tax Returns filed with the Internal Revenue Service for the following

entities and periods:

16

 
2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.163 Page 17 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quarter Year Entity

3rd 2008 _ |Faith Home Care Services LLC
3rd 2008 _ {Affinity Home Care LLC

3rd 2008 ‘| Affinity Home Health Services LLC
4th 2008 |Faith Home Care Services LLC
4th 2008 __| Affinity Home Health Services LLC
2nd 2009 |Faith Home Care Services LLC
2nd 2009 {Affinity Home Health Services LLC
3rd 2009 __‘|Affinity Home Health Services LLC
4th 2009 {Affinity Home Health Services LLC

Affirmative Acts

52. Onor around December 15, 2010, ISABEL TCRUZ and NOLI TCRUZ
entered into an installment agreement with the Internal Revenue Service that covered
their income taxes for the calendar years 2005, 2006, 2007, 2008 and 2009, Trust
Fund Recovery Penalties for the second, third and fourth quarters of 2008 and 2009,
and interest and penalties by signing a Form 433-D Installment Agreement. At the
time, the amount owed for those time periods was $1,050,448.82, including penalties
and interest. The installment agreement outlined the schedule of payments to be
$6,500 per month beginning in January of 2011 and later increasing to $7,554 in
February of 2012.

53. ISABEL TCRUZ and NOLI TCRUZ made approximately seven
payments under the installment agreement, the last payment in July 2011, and in or
around September of 2011, ISABEL TCRUZ and NOLI TCRUZ were no longer in

installment agreement status with the Internal Revenue Service.

17

 
 

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.164 Page 18 of 22

54. On or around August 22, 2012, ISABEL TCRUZ and NOLI TCRUZ
entered into another installment agreement with the Internal Revenue Service that
covered their income taxes for the calendar years 2004, 2005, 2006, 2007, 2008, and
2009, and none of the outstanding Trust Fund Recovery Penalties. At the time, the
amount owed for those time periods was $1,056,890.73, including penalties and
interest. The installment agreement outlined the schedule of payments to be $4,000
per month beginning in August of 2012.

55. ISABEL TCRUZ and NOLI TCRUZ made one payment under the
installment agreement, the only payment in November 2012, and in or around April
of 2013, ISABEL TCRUZ and NOLI TCRUZ were no longer in installment
agreement status with the Internal Revenue Service.

56. ISABEL TCRUZ and NOLI TCRUZ regularly paid their personal
expenses directly out of the business accounts for Maxicare, Faith, AHC, AHHS,
Jloam, and Health Max. From 2011 through 2015, ISABEL TCRUZ authorized a
total of $353,044.43 and NOLI TCUZ authorized a total of $93,268.34 in personal
expenses to be paid out of these business accounts. These personal expenses
included payments towards the rent and purchase of their Nevada and Michigan
residences, home furnishings, residential snow removal, pool maintenance, and their

daughter’s wedding.

18

   
   

 

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.165 Page 19 of 22

57. The Internal Revenue Service initiated levies against NOLI TCRUZ’s
and ISABEL TCRUZ’s personal bank accounts at Bank of America in or around
May of 2012 and May, June, and November of 2013.

58. From 2011 through January 2017, ISABEL TCRUZ and NOLI TCRUZ
attempted to place funds beyond the reach of the Internal Revenue Service by
drawing checks from the Maxicare, Faith, AHC, AHHS, Jloam, and Health Max
business bank accounts and, rather than depositing the checks into their personal
bank accounts, ISABEL TCRUZ and NOLI TCRUZ signed them over to their son
(N.T.) and daughter-in-law (R.T.), totaling $483,730.33 in checks payable to
ISABEL TCRUZ and totaling $319,604.70 in checks payable to NOLI TCRUZ.

59. Inor around August 2011, ISABEL TCRUZ and NOLI TCRUZ began
leasing their residence in Washington Township, Michigan for $3,900 per month.
NOLI TCRUZ and ISABEL TCRUZ later entered into a land contract to purchase
the residence for $675,000 with monthly payments of $6,000 per month.

60. On July 17, 2013, NOLI TCRUZ’s and ISABEL TCRUZ?’s son (N.T.)
opened a personal bank account at Bank of America using NOL] TCRUZ’s and
ISABEL TCRUZ’s home address. Over the next several years, N.T. deposited
checks from Faith, Maxicare, AHC, and AHHC accounts into his Bank of America
account, and funds from the account were used to pay for NOLI TCRUZ and

ISABEL TCRUZ’s personal expenses.

19

 
2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.166 Page 20 of 22

61. NOLI TCRUZ’s and ISABEL TCRUZ’s daughter-in-law (R.T.)
opened a business bank account (“Business 1”) on May 30, 2014 at Chase Bank.
NOLI TCRUZ and ISABEL TCRUZ wrote checks from the Maxicare, Faith, and
AHC bank accounts and made them payable to Business 1. From 2014 to 2016, these
checks totaled $253,250.

62. Checks from the Business 1 account were then made payable to NOLI
TCRUZ’s and ISABEL TCRUZ?’s son, N.T. The checks were deposited into N.T.’s
personal bank account at Bank of America and used to pay NOLI TCRUZ and
ISABEL TCRUZ’s personal expenses.

63. On or around November 1, 2012, NOLI TCRUZ sold his membership
shares of Health Max. At the time of closing he received a check for $82,500 and
deposited the check into his account at Bank of America on or around January 23,
2013.

64. On January 7, 2013, NOLI TCRUZ and ISABEL TCRUZ entered into
a purchase agreement to purchase a home in Henderson, Nevada for $925,000 and
initiated a wire transfer of $150,000 from their personal bank account at Bank of
America on or around January 25, 2013 towards the down payment. In 2014, NOLI
TCRUZ and ISABEL TCRUZ wrote four checks made payable to the seller totaling
$65,000.

65. From in and around 2011 through in and around 2017, personal

expenses paid by the above-referenced business accounts, directly or indirectly, on

20

 

 
 

 

2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.167 Page 21 of 22

behalf of NOLI TCRUZ and ISABEL TCRUZ totaled approximately $909,020.55,
and checks from the above-referenced business accounts made payable to NOLI
TCRUZ and ISABEL TCRUZ totaled approximately $1,616,239.26.

66. Since approximately 2017, ISABEL TCRUZ and NOLI TCRUZ have
paid $7,865.46 toward their outstanding tax obligations identified above.

All in violation of Title 26, United States Code, Section 7201.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

 

MATTHEW SCHNEIDER
United States Attorney

REGINA MCCULLOUGH
Chief, Health Care Fraud Unit

s/Andrew J. Lievense

ANDREW J. LIEVENSE

A. BRANT COOK

Assistant United States Attorneys

Date: July 23, 2020

21

 
Case 2:19-cr-20453-DPH-RSW ECF No. 51 filed 07/23/20 PagelD.168 Page 22 of 22

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan 19-cr-20453

 

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

     

' Companion Gase Information _| Companion Case Number:

 

This may be a companion case based on LCrR 57.10(b)(4)": f)

 

OYes MINo AUSA’s Initials: C

 

 

 

 

VJ?

Case Title: USA v. D-1 ISABEL TCRUZ, D-2 NOLI TCRUZ, and D-3 TERRY S. BAUL, M.D.
County where offense occurred: Macomb, Oakland, Wayne

Offense Type: Felony

Indictment --- based upon LCrR 57.10 (d) [Complete Superseding section below]

 

 

Superseding to Case No: 19-cr-20453 Judge: Denise Page Hood

 

 

Reason:
Embraces same subject matter but adds the additional defendants or charges below:

Defendant Name Charges Prior Complaint (if applicable)
D-1 ISABEL TCRUZ 18 U.S.C. § 371, 18-mj-30031

42 U.S.C. § 1320a-

7b(b)(2)(A),

18 U.S.C. § 2, and
26 U.S.C. § 7201

D-2 NOLI TCRUZ 18 U.S.C. § 371, N/A
42 U.S.C. § 1320a- FILED USDC - CLRK DET
7b(b)(2)(A), 2020 JUL 23 PH: 28

18 U.S.C. § 2, and
26 U.S.C. § 7201

D-3 TERRY S. BAUL, M.D. 18 U.S.C. § 371 N/A

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

July 23, 2020

 

 

 

Date psi yh idvense
Assistant (pe States Attorney
211 W. Foft Street, Suite 2001
Detroit, Mi 48226
(313) 226-9665
andrew.lievense@usdoj.gov

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
